         Case 3:16-cv-40138-MGM Document 139 Filed 11/24/19 Page 1 of 3




 UNITED STATES DISTRICT COURT
 DISTRICT OF MASSACHUSETTS
 ------------------------------------------------------------------ x
 JAMPA GONPO,
 on behalf of himself and others similarly situated,
                                              Plaintiff,              Case No: 16-cv-40138

                                 v.                                     VOIR DIRE

 SONAM’S STONEWALLS & ART, LLC
          d/b/a Sonam’s Stonewalls and Art, and
 SONAM RINCHEN LAMA,
                                              Defendants.
 ------------------------------------------------------------------ x

Plaintiff proposes that the Court ask the following questions for voir dire of the jury:

General/Procedural

    1. After setting forth the projected length of trial and expected daily schedule: Does the length
       of this trial or the trial schedule contemplated by the Court present a special problem to
       any member of the panel? If so, what?

    2. After a brief description of the nature of the case and introduction of the parties: Has any
       member of the panel heard or read anything about this case? If so, what? Does any member
       of the panel know any of the parties? If so, who do you know? How do you know them?

    3. Have you ever done business with a contractor known as “Sonam’s Stonewalls & Art?”

    4. After counsel introduce themselves and their firms: Does any member of the panel or your
       immediate family or anyone else close to you know any of the attorneys involved in this
       case or have you or any of your immediate family had any business dealings with or been
       employed by any of these attorneys or their respective law firms? If so, please describe
       how you’ve been acquainted.

    5. Do you have any special disability or problem that would make serving as a member of the
       jury difficult or impossible? If so, what? How does it affect you?

    6. Please look around the room at the other potential jury members. Did you know any of the
       other potential jurors before today? If so, who? How do you know them?

Personal Background

    1. What is your current occupation and employer?

    2. Please describe your job duties.

    3. Do you currently own their own business? What is the nature of the business? Do you have


                                                         1
       Case 3:16-cv-40138-MGM Document 139 Filed 11/24/19 Page 2 of 3




       any employees?

   4. What is the highest level of education you completed?

   5. What do you like to do when you have free time?

   6. Have you ever felt that you were unfairly treated by someone at work? If so, what happened?

   7. Have you ever had a dispute with any of your employers, current or former, regarding your
      salary, rate of pay, hours worked or the size of your paycheck? If so, can you describe the
      nature of the dispute? Did you file a lawsuit?

   8. Have you ever had a dispute with any of your employees, current or former, regarding their
      salary, rate of pay, hours worked or the size of their paycheck? If so, can you describe the
      nature of the dispute? Did the employee file a lawsuit against you?

   9. Have you ever complained to an employer? If so, what was the outcome of your complaint?

   10. Have you ever complained to your employer that you were owed minimum wage or
       overtime pay? If so, can you please describe the nature of the dispute? Did you file a lawsuit?

   11. Have you ever been fired from your employment?

   12. Have you ever worked in a restaurant? If so, was your work experience good or bad?

   13. What clubs or organizations do you belong to?

   14. Do you speak Tibetan? If so, could you set aside what you may understand the witnesses
       to be saying in Tibetan, and accept as evidence the interpreted testimony in English?

Prior Jury Service/Involvement with Legal System

   1. Have you ever served as a juror, whether in a criminal case or a civil case, in either federal
      or state court? If so, what was the nature of the case? Do you recall what verdict the jury
      reached?

   2. Have you or anyone in your immediate family or anyone close to you ever participated as
      a party in a lawsuit? If so, who was it? What was the nature of the lawsuit? What was the
      outcome?

   3. Have you ever testified as a witness in a trial? If so, what was the nature of the case? What
      was the outcome?

Bias

   1. Does anyone here believe that they will have trouble waiting until the evidence is presented,
      the attorneys argue their case and the judge instructs the jury on the law before making a
      decision in this case?



                                                 2
       Case 3:16-cv-40138-MGM Document 139 Filed 11/24/19 Page 3 of 3




   2. Do you possess any strong feelings regarding people living or working in this country who
      do not speak English?

   3. The Plaintiff in this case is of Tibetan descent. Do you believe that you would have a hard
      time returning verdict for Plaintiff because of his race? Conversely, do you believe you
      would favor Plaintiff because of his race?

   4. The individual Defendant in this case is of Tibetan descent. Do you believe that you would
      have a hard time returning verdict for Defendant because of his race? Conversely, do you
      believe you would favor Defendant because of his race?

Conclusion

   1. Having heard the questions put to you by the Court, is there any reason why you could not
      sit on this jury and render a fair verdict based on the evidence presented to you and in the
      context of the court’s instructions to you of the law? If so, what is the reason? How do you
      believe it is likely to influence your decision-making?

   2. Has anyone already formed an opinion about this case?

Dated: Flushing, NY
       November 24, 2019

                                                Respectfully submitted,

                                                Plaintiff’s Counsel

                                                Aaron B. Schweitzer
                                                TROY LAW, PLLC
                                                41-25 Kissena Boulevard, Suite 103
                                                Flushing, NY 11355
                                                (718) 762-1324




                                                Aaron B. Schweitzer, Esq.
                                                Attorney for Plaintiffs




                                               3
